                                 UNITED STATES DISTRICT COURT
JEANNETTE J. CLACK                WESTERN DISTRICT OF TEXAS                             PHILIP J. DEVLIN
 CLERK OF COURT                         501 West 5th Street, Ste. 1100                   CHIEF DEPUTY
                                             Austin, TX 78701
                                             November 4, 2020


      RE: 3M Company v. VinAsia Che Tao LLC 1:20-CV-1097-LY

      (Severed from 3M Company v. Nexus Medical LLC et al; Case No. 1:20-CV-697-LY )

      Dear Counsel,

      Please be advised that certain parties and/or claims have been severed from 1:20-CV-697-LY
      pursuant to an Order entered by Judge Lee Yeakel on November 3, 2020.

      The new cause styled 3M Company v. VinAsia Che Tao LLC is proceeding under cause number
      1:20-CV-1097-LY. The judge assigned to the Honorable Lee Yeakel.

      If you have any questions, please feel free to contact our office.



      Sincerely,

      Christopher James
      Deputy Clerk
